[Cite as State ex rel. Callahan v. Eppinger, 2020-Ohio-4345.]


STATE OF OHIO                     )                         IN THE COURT OF APPEALS
                                  )ss:                      NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                  )

STATE OF OHIO, ex rel.                                      C.A. No.   19CA011594
ANTONIO CALLAHAN

        Appellant
                                                            APPEAL FROM JUDGMENT
        v.                                                  ENTERED IN THE
                                                            COURT OF COMMON PLEAS
LASHANN EPPINGER, Warden                                    COUNTY OF LORAIN, OHIO
                                                            CASE No.   19 CV 198582
        Appellee

                                 DECISION AND JOURNAL ENTRY

Dated: September 8, 2020



        TEODOSIO, Judge.

        {¶1}     Appellant, Antonio Callahan, appeals from the trial court’s judgment in the Lorain

County Court of Common Pleas granting a motion to dismiss his petition for a writ of habeas

corpus. This Court affirms.

                                                       I.

        {¶2}     Mr. Callahan is presently in the custody of LaShann Eppinger, Warden at the

Grafton Correctional Institution. In August of 1991, Mr. Callahan was convicted of offenses

spanning five separate cases: CR-266360 (attempted aggravated robbery), CR-264747 (felonious

assault), CR-263268 (drug abuse), CR-267838 (drug abuse), and CR-261263 (drug abuse). His

sentences were ordered to be served concurrently with each other, for a total aggregate prison term

of three to fifteen years. He was released on parole in 1994, but was then convicted of a new

offense in case number CR-320350 (involuntary manslaughter with a firearm specification). He

was sentenced to an indefinite term of five to twenty-five years in prison, to be served
                                                   2


consecutively to a three-year term for the firearm specification and consecutively to his sentences

in CR-266360 and CR-264747. In January of 2007, Mr. Callahan was once again released on

parole. He was then convicted of fourteen new offenses in case number CR-07-497685-A (sexual

battery and abduction) and sentenced to ten years in prison.

          {¶3}   In July of 2019, Mr. Callahan filed a petition for a writ of habeas corpus in the trial

court, claiming his maximum prison sentence expired in October of 2018, therefore entitling him

to an immediate release from unlawful custody. Mr. Eppinger filed a motion to dismiss the

petition, arguing that (1) Mr. Callahan failed to attach copies of all of his commitment papers to

his petition, specifically case numbers CR-261263, CR-263268, and CR-267838, as required under

R.C. 2725.04(D), and (2) Mr. Callahan’s maximum sentence had not expired and will not expire

until 2034. Mr. Callahan filed a memorandum contra to Mr. Eppinger’s motion to dismiss, arguing

that he did not include certain commitment papers because the sentences for those cases already

expired and are “not related in any way to any sentence under which [he] is allegedly committed.”

The trial court found that Mr. Callahan’s sentences had not expired, granted Mr. Eppinger’s motion

to dismiss the petition and, consequently, dismissed Mr. Callahan’s petition for a writ of habeas

corpus.

          {¶4}   Mr. Callahan now appeals from the trial court’s judgment and raises two

assignments of error for our review. Because our analysis is dispositive of the appeal as a whole,

we have consolidated Mr. Callahan’s assignments of error for review.

                                                   II.

                                 ASSIGNMENT OF ERROR ONE

          THE TRIAL COURT ERRED AND ABUSED ITS DISCRETION IN
          ERRONEOUSLY DETERMINING THAT APPELLANT IS SUBJECT TO THE
          AUTHORITY OF THE OHIO ADULT PAROLE AUTHORITY AND
                                                 3


       ERRONEOUSLY DETERMINING THAT HIS MAXIMUM SENTENCE HAS
       NOT EXPIRED. * * *

                               ASSIGNMENT OF ERROR TWO

       THE TRIAL COURT ERRED AND ABUSED ITS DISCRETION IN FAILING
       TO GRANT RELIEF AS APPELLANT’S MAXIMUM UNLAWFUL TERM OF
       IMPRISONMENT HAS EXPIRED.

       {¶5}    In his assignments of error, Mr. Callahan argues that the trial court erred in several

respects by granting the motion to dismiss his petition for a writ of habeas corpus. Although the

trial court granted the motion to dismiss and dismissed his petition on the merits, we agree that

dismissal of the petition was proper for different reason.

       {¶6}    “State habeas corpus relief is available in specific, extraordinary circumstances.

R.C. Chapter 2725 prescribes the procedure for bringing a habeas corpus action.” Smith v.

Eppinger, 9th Dist. Lorain No. 19CA011528, 2020-Ohio-319, ¶ 6. The Supreme Court of Ohio

has held that “[t]o be entitled to a writ of habeas corpus, a party must show that he is being

unlawfully restrained of his liberty, R.C. 2725.01, and that he is entitled to immediate release from

prison or confinement[.]” State ex rel. Cannon v. Mohr, 155 Ohio St. 3d 213, 2018-Ohio-4184, ¶

10. “The proceedings upon a writ of habeas corpus * * * may be reviewed on appeal as in other

cases.” R.C. 2725.26. This Court reviews a trial court’s decision to grant a motion to dismiss de

novo. Cotton v. Anderson, 9th Dist. Lorain No. 04CA008536, 2005-Ohio-994, ¶ 11, citing Niepsuj

v. Summa Health Sys., 9th Dist. Summit Nos. 21557 and 21559, 2004-Ohio-115, ¶ 5.

       {¶7}    “A petition for a writ of habeas corpus must include ‘[a] copy of the commitment

or cause of detention of such person.’” State ex rel. Cannon at ¶ 6, quoting R.C. 2725.04(D). “To

comply with this rule, an inmate must attach all pertinent papers that caused his commitment,

including sentencing entries and parole-revocation decisions.” (Emphasis added.) Id. Because

“‘commitment papers are necessary for a complete understanding of the petition,’” the omission
                                                   4


of commitment papers is a fatal defect. Gaston v. Bauders, 9th Dist. Wayne No. 20AP0001, 2020-

Ohio-2669, ¶ 6, quoting Brown v. Rogers, 72 Ohio St. 3d 339, 341 (1995), quoting Bloss v. Rogers,

65 Ohio St. 3d 145, 146 (1992). “‘When a petition is presented to a court that does not comply

with R.C. 2725.04(D), there is no showing of how the commitment was procured and there is

nothing before the court on which to make a determined judgment except, of course, the bare

allegations of petitioner’s application.’” Id., quoting Brown at 341, quoting Bloss at 146.

Furthermore, a belated filing of commitment papers does not cure the failure to attach them to a

petition for a writ of habeas corpus. See State ex rel. Jackson v. Sloan, 150 Ohio St. 3d 14, 2016-

Ohio-5106, ¶ 8.

          {¶8}   Here, Mr. Callahan failed to attach to his petition the commitment papers for several

of his cases, e.g., CR-261263, CR-263268, and CR-267838. In the absence of such documentation,

it was impossible for the trial court to have a complete understanding of his claims. See State ex

rel. Norris v. Wainwright, 158 Ohio St. 3d 20, 2019-Ohio-4138, ¶ 8. We further find no merit in

his argument to the trial court that these omitted cases are irrelevant and not related to his other

sentences, as the records Mr. Callahan did attach to his petition demonstrate the opposite. See

State ex rel. Miller v. May, Slip Opinion No. 2020-Ohio-3248, ¶ 11. The sentencing entries for

case numbers CR-264747 and CR-266360, specifically, order the sentences in those cases to run

concurrently to the sentences imposed in case numbers CR-263268 and CR-267838. Thus, at a

minimum, Mr. Callahan had to provide records regarding any sentences imposed in those cases.

See id.

          {¶9}   Consequently, because Mr. Callahan’s petition for a writ of habeas corpus was

defective on its face, see State ex rel. Cannon, 155 Ohio St. 3d 213, 2018-Ohio-4184, at ¶ 10, we

conclude that the trial court did not err in granting the motion to dismiss it.
                                                 5


       {¶10} Mr. Callahan’s first and second assignments of error are overruled.

                                                III.

       {¶11} Mr. Callahan’s first and second assignments of error are both overruled. The

judgment of the Lorain County Court of Common Pleas is affirmed.

                                                                               Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Lorain, State of Ohio, to carry this judgment into execution. A certified copy of

this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period

for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is instructed to

mail a notice of entry of this judgment to the parties and to make a notation of the mailing in the

docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                       THOMAS A. TEODOSIO
                                                       FOR THE COURT



CALLAHAN, P. J.
CARR, J.
CONCUR.
                                       6



APPEARANCES:

ANTONIO CALLAHAN, pro se, Appellant.

DAVID YOST, Attorney General, and M. SCOTT CRISS, Assistant Attorney General, for
Appellee.